Citation Nr: 0014779	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for a cervical spine disability.

2.  Entitlement to an increased (compensable) initial 
evaluation for a right shoulder disability.

3.  Entitlement to an increased (compensable) initial 
evaluation for a bilateral foot disability, including 
residuals of bilateral bunionectomies.

4.  Entitlement to an increased (compensable) initial 
evaluation for tinea cruris.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This case concerns a veteran who had active service in the 
Army from April 1969 to April 1971, immediately followed by 
participation in the Reserves until September 1990.  He was 
called into active duty and served until May 1995, when he 
was retired for medical reasons; he served in Southwest Asia 
during Desert Storm.  It originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the appellant increased (compensable) evaluations for his 
service-connected cervical spine disability, right shoulder 
disability, residuals of bilateral bunionectomies and tinea 
cruris.  The Board remanded the case for additional 
development to the RO in July 1998; the RO has now returned 
the case to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case in July 1998, for the gathering 
of additional service medical records, as well as medical 
examinations of the appellant, to include review of the 
claims file and rendering of medical opinions.  The RO did 
obtain additional service medical records from the 
appellant's last period of active duty, but it is 
undocumented whether these records were reviewed or 
considered by the RO.  There are no documents such as 
supplemental statement of the case suggesting review of those 
records.  In view of the below, this requires additional 
development.

The record indicates that the RO also scheduled the appellant 
for various VA medical examinations.  However, the RO 
procured information from an unknown source that the 
appellant would be out of the country at the time of the 
scheduled examinations; therefore, the examinations were to 
be deferred until after he returned.  Apparently, after no 
information was forthcoming from the appellant in response to 
a February 2000 letter from the RO, the RO summarily returned 
the case to the Board; it is not indicated whether the matter 
was being returned to the Board following a failure to report 
for an examination or for failure to provided requested 
information.  No pertinent post-remand rating decision is of 
record, nor is there any Supplemental Statement of the Case.  
In addition, the appellant's representative was not afforded 
an opportunity to offer additional argument before the case 
was returned to the Board.  Therefore, given the guidance 
offered by the Court in Stegall, the case must again be 
remanded.

Furthermore, while the case was in remand status, the Court 
issued a decision, Fenderson v. West, 12 Vet. App. 119 
(1999), which addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating.  The claims 
on appeal are original claims placed in appellate status by a 
Notice of Disagreement taking exception with the initial 
ratings for the cervical spine, right shoulder, feet and 
skin, effective May 13, 1995.  The current issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  Thus, the 
principles enumerated in Fenderson with respect to "staged 
ratings" are for application and the RO is to apply those 
principles in its readjudication of the issues on appeal.    

Lastly, the Board notes that the appellant apparently has not 
personally contacted the RO since he submitted his VA Form 9 
in September 1996.  There is a document of record indicating 
that the appellant contacted his U. S. Senator in September 
1997, however, all subsequent communication seems to have 
been submitted by the appellant's spouse or daughter.  While 
the appellant was supposedly outside the country at some 
point, the appellant's current whereabouts are unknown.  
While the case is in remand status, the RO should ascertain 
the appellant's current location.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should obtain all pertinent VA 
medical records from the Jackson VAMC.  
These records should be associated with 
the claims file.

2.  The RO should ascertain the 
appellant's whereabouts; all efforts 
expended in so doing should be documented 
in the claims file.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should review all service and 
VA medical records and then, mindful of 
the Court's holding in Fenderson, should 
complete the July 1998 Board Remand 
instructions 3 through 6 as indicated.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the actions taken herein.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


